Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1, 10 and 19: In view of the limitations the prior art does not explicitly describe  An electric motor assembly comprising: a stator having a primary winding that is energized by a primary electrical current; a rotor that is rotationally operable relative to the stator, the stator extending around the rotor to define an interior cavity within which the rotor operates; and an axial coil assembly positioned proximate ends of the rotor and between a drive shaft of the rotor and an outer edge of the rotor, the axial coil assembly having a secondary winding that is selectively energized by a secondary electrical current , the axial coil assembly being stationary with respect to the stator, wherein: at least when the secondary winding is energized, the rotor is in electromagnetic communication with the stator, and when the primary winding and the secondary winding are energized, the rotor is in electromagnetic communication with the stator via an electromotive force that rotationally operates the rotor relative to the stator.
The prior art made of record in form 892 Gieras et al. US 2018/0262091, discloses a stator assembly having a ferromagnetic stator core, a plurality stator teeth mounted to the stator core with distal ends proximate the inner radial periphery of the stator assembly and a plurality of stator coils mounted between the stator teeth, and a PM rotor assembly with multiple PMs, a ferromagnetic rotor core, a plurality of ferromagnetic rotor teeth mounted to the rotor core with distal ends proximate an inner periphery of the stator assembly separated by an air gap, and at least one control coil, the at least one control coil wrapped about a saturable region of each the rotor teeth. Each saturable region of the rotor teeth is operable to divert air gap magnetic flux generated by the PMs across the air gap through the distal ends of the rotor teeth.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571) 272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846      


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846